         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


                                               :
 JEFFREY SCHLOSSER,                            :
      Plaintiff,                               :         No. 3:20-cv-433 (WIG)
                                               :
         v.                                    :
                                               :
 DENISE WALKER, et al.,                        :
      Defendants.                              :
                                               :


                             RULING ON MOTION TO AMEND

       Plaintiff, Jeffrey Schlosser (“Schlosser”), currently confined at Cheshire Correctional

Institution in Cheshire, Connecticut, filed this complaint pro se under 42 U.S.C. § 1983. On

August 18, 2020, Judge Underhill entered an Initial Review Order directing service of the

complaint on Schlosser’s Fourteenth Amendment claim for deliberate indifference against

defendants Walker, Maldonado, Tiriolo, Russell, and Norfleet for damages in their individual

capacities. The claims based on the administrative directives, the ADA, the First Amendment,

and sections 53a-174, 53a-174a, and 53a-174b, all other Fourteenth Amendment claims, the

request for injunctive relief, the negligence claims, all claims for damages against the d efendants

in their official capacities, and all claims relating to Schlosser’s confinement at Cheshire

Correctional Institution were dismissed. Doc. No. 12. Schlosser was advised that he could file a

motion to amend with an amended complaint if he could allege facts to cure the deficiencies

identified in the ruling. Id. at 20. Schlosser has filed a motion for leave to amend and a

proposed amended complaint. As he was given leave to amend, the motion, although not

required in this case, is granted.
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 2 of 14




        Schlosser was granted leave to amend only if he could allege facts correcting the

deficiencies in the dismissed claims. Thus, I must review the proposed amended complaint to

determine if Schlosser had corrected the previously identified deficiencies and states plausible

claims for relief. Under section 1915A of Title 28 of the United States Code, I must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A. Although detailed allegations

are not required, the complaint must include sufficient facts to afford the defendants fair notice

of the claims and the grounds upon which they are based and to demonstrate a plausible right to

relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough facts

to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it

is well-established that “[p]ro se complaints ‘must be construed liberally and interpreted to raise

the strongest arguments that they suggest.’” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir.

2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude

for pro se litigants).

I.      Allegations

        Six months onto his confinement as a pretrial detainee, Schlosser saw the female Officer

Brooks using a cell phone in violation of Administrative Directive 2.17, which prohibits cell

phones in correctional facilities. See. Am. Compl., Doc. No. 16-1 ¶¶ 26-27. Schlosser also

observed the following officers using their cell phones on the following dates: Officer

                                                 2
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 3 of 14




Rodriguez on December 28, 2019, between 7:00 p.m. and 8:00 p.m., id. ¶ 28; Officer Baldwin on

January 11, 2020 at 10:00 p.m., id. ¶ 29; the male Officer Brooks on December 26, 2019, id. ¶

30; Officer Matthews on January 24, 2020 during afternoon/evening recreation in the dayroom,

id. ¶ 31; Officer Black on January 25, 2020, id. ¶ 32; Officer Belica on January 25, 2020, id. at ¶

33; Officer Holness on January 26, 2020, id. ¶ 34; Officer Matthews on January 26, 2020, id. ¶

35; Officer Heinz during afternoon recreation on January 26, 2020, id. ¶ 36; Officer Lacroix on

January 31, 2020 between 8:00 p.m. and 9:30 p.m., id. ¶ 37; Officer Zack and Officer Matthews

on February 2, 2020 during afternoon dayroom recreation, id. ¶ 38; Officer Clinton on February

2, 2020 during night recreation, id. ¶ 39; and Officer Sanders on December 30, 2019 during

dayroom recreation, id. ¶ 40.

       In January 2020, Schlosser met with Walker, Maldonado, and Tiriolo to discuss this

issue. Id. ¶ 42. They told Schlosser that he “should remember whose house [he] live[s] in ,” and

his inmate requests were returned with a notation that there was no evidenc e to support his

allegations. Id. That evening, Schlosser met with Russell and Norfleet. Id. ¶ 43. Russell was

angry, and Norfleet threatened to designate Schlosser a gang member, but nothing was done. Id.

       Schlosser claims that, because Defendants were preoccupied with their phones, “they

were too busy ... to write work orders to fix the numerous malfunctioning toilets” or to address

broken equipment or unsanitary conditions. Id. ¶ 44. Schlosser attempted to address this issue

with Santiago after he was sentenced and transferred to a different correctional facility, but

Santiago said he did not care. Id. ¶ 48.

       Schlosser suffers from a “serious mental illness” for which he is not provided services

“100% of the time.” Id. ¶ 46. To support an ADA claim, Schlosser alleges:

                                                 3
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 4 of 14




               The Department also failed to provide working toilets, unripped
               sanitized mattresses, lockers that were wall mounted not under the
               bed so you can clean mice and rat feces and other garbage from
               under the bed including dust and stuffing. A cell or block 100%
               free from lice, bed bugs, scabies. A kitchen free 100% from
               sewage backups, 2 working gymnasiums so a detainee may have 1
               hour of recreation ie exercise for 1 hour per day not 1 hour per
               week....

Id.

       When reviewing his medical file, received from the Office of the Attorney General,

Schlosser recalls that he suffered from a “boil/abscess” “in his groin. Id. ¶ 49. Schlosser

contends that there are improprieties in his medical records as, on January 25, 2019, the records

show that the abscess was draining but, on January 27, 2019, he was advised to monitor the

abscess and inform medical staff if it opened up. Id. ¶ 51. Schlosser concedes that his abscess

was properly treated with antibiotics but believes that he would not have contracted it if the cells

were cleaner. Id. ¶ 52.

II.    Analysis

       In the motion to amend, Schlosser states that he adds seven new defendants, Deputy

Commissioner Angel Quiros, Deputy Commissioner Cheryl Cepelak, Director of Security A.

Santiago, Governor Ned Lamont, Lieutenant Governor Susan Bysewiecz, the State of

Connecticut, and the State of Connecticut Department of Correction. Schlosser states that he

names the State and Department of Correction as defendants for the ADA claim. He also alleges

to have added information about “other crimes committed” and a groin injury. Mot. to Amend,

Doc. No. 16, at 2.

       Schlosser asserts claims for violation of various federal statutes, Title II of the ADA, the


                                                 4
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 5 of 14




Rehabilitation Act, and the Fourteenth Amendment. I address each claim in turn.

       A.      Americans with Disabilities Act and Rehabilitation Act

       Schlosser renews his claim that the defendants violated his rights under Title II of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., by failing to provide a

safe, secure, and sanitary facility. Schlosser also asserts this same claim as a violation of the

Rehabilitation Act, 29 U.S.C. § 701. He adds the State of Connecticut and Connecticut

Department of Correction as defendants for these claims.

       Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by such

entity.” 42 U.S.C. § 121342. Claims under the ADA and Rehabilitation Act are considered

under the same standard. Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 286 (2d Cir.

2009). Thus, I refer only to sections of the ADA in analyzing this claim.

       To state a cognizable ADA claim, Schlosser must establish three f actors: (1) he is a

qualified person with a disability, (2) the defendants in their individual or official capacities are

considered an entity subject to the ADA, and (3) he was denied the opportunity to participate in

or benefit from an institutional program, service, or activity, or otherwise discriminated against

because of his disability. Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003). I

previously explained that, to assert an ADA claim, Schlosser must show “that he has a physical

or mental impairment” and “that such impairment substantially limits one or more of [his] major

life activities.” Andino v. Fischer, 698 F. Supp. 2d 362, 378 (S.D.N.Y. 2010) (internal quotation

marks and citations omitted). “Major life activities” include “caring for oneself, performing

                                                  5
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 6 of 14




manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending, speaking,

breathing, learning, reading, concentrating, thinking, communicating, and working.” 42 U.S.C. §

12102(2)(A). In the Complaint, Schlosser conclusorily alleged that the suffers from “a serious

mental illness.” Compl., Doc. No. 1 at 15. I determined that this allegation did not show that

Schlosser met the first prong of the test because he did not identify his impairment or explain

how the impairment impacted any major life activity. Initial Review Order, Doc. No. 12, at 6.

       Schlosser again alleges only that the suffers from “a serious mental illness.” Am.

Compl., Doc. No. 16-1, ¶ 46. Nor has Schlosser alleged facts showing that he was “denied the

opportunity to participate in or benefit from any institutional program, service, or activity, or

otherwise discriminated against because of his disability.” Henrietta D., 331 F.3d at 272.

Although Schlosser describes various actions taken or conditions permitted by the defendants, he

alleges no facts suggesting that any defendant acted because Schlosser is disabled or that he was

treated differently from able-bodied inmates. As Schlosser has not corrected the deficiencies

with his ADA claim, the ADA and Rehabilitation Act claims are dismissed pursuant to 28

U.S.C. § 1915A(b)(1). As Schlosser has had an opportunity to correct the deficiency and has not

done so, the dismissal is with prejudice.

       B.      Fourteenth Amendment

       Schlosser’s Fourteenth Amendment deliberate indifference to health and safety claim

against Walker, Maldonado, Tiriolo, Norfleet, and Russell based on unsanitary conditions of

confinement was permitted to proceed. Deliberate indifference claims against any other

defendants were dismissed. Initial Review Order, Doc. No. 12, at 9-11. Schlosser includes this

same claim in his amended complaint.

                                                  6
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 7 of 14




       C.      Conspiracy

       Schlosser contends that Walker’s statement in response to his inmate request regarding

cell conditions that there was no evidence to support his allegations is evidence of a conspiracy

among Walker, Maldonado, Tiriolo, Norfleet, and Russell to violate his rights. Id. ¶ 65. They

also conspired to punish him for filing grievances. Id. ¶ 66.

       Under the intracorporate conspiracy doctrine, the officers, employees, and agents of a

single corporate entity are legally incapable of conspiring together. See Federal Ins. Co. v.

United States, 882 F.3d 348, 368 n.14 (2d Cir. 2018) (affirming application of intracorporate

conspiracy doctrine in conspiracy claim under 42 U.S.C. § 1985). The Second Circuit has not

yet considered whether the intracorporate conspiracy doctrine applies to section 1983 cases.

However, district courts within the Second Circuit have applied the intracorporate conspiracy

doctrine to section 1983 cases and, in particular, to section 1983 cases filed by prisoners. See

Jones v. Wagner, 2020 WL 4272002, at *5 (D. Conn. July 24, 2020); see also Livingston v.

Hoffnagle, 2019 WL 7500501, at *16 (N.D.N.Y. Nov. 8, 2019) (citing cases), report and

recommendation adopted, 2020 WL 95431 (N.D.N.Y. Jan. 8, 2020).

       There is an exception to the intracorporate conspiracy doctrine when individuals are

“pursuing personal interests wholly separate and apart from the entity.” Ali v. Connick, 136 F.

Supp. 3d 270, 282-83 (E.D.N.Y. 2015) (citation and internal quotation marks omitted). To meet

the exception, however, Schlosser must do more than simply allege that the defendants were

motivated by personal bias against him. See Vega v. Artus, 610 F. Supp. 2d 185, 205 (N.D.N.Y.

2009) (holding that “in order to allege facts plausibly suggesting that individuals were pursuing

personal interests wholly separate and apart from the entity” to overcome the intracorporate

                                                 7
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 8 of 14




conspiracy doctrine “more is required of a plaintiff than simply alleging that the defendants were

motivated by personal bias against plaintiff.”).

       All the defendants were correctional employees. Thus, the intracorporate conspiracy

doctrine applies. Schlosser alleges that the defendants acted in retaliation for his repeated

reporting of cell phone use. This conclusory allegation suggests that the defendants acted out of

personal bias which is insufficient to satisfy the exception. See Livingston, 2019 WL 7500501,

at *17 (allegation that defendants conspired to violate his rights in retaliation for repeated

requests for protective custody insufficient to meet exception); Richard v. Leclaire, 2017 WL

9511181, at *13 (N.D.N.Y. July 10, 2017) (concluding that allegation that defendants conspired

to file false disciplinary report and rig hearing so he would be found guilty in retaliation for not

guilty finding at prior hearing failed to meet exception). As all defendants are correctional

employees acting within the scope of their employment, any conspiracy claims are dismissed

under the intracorporate conspiracy doctrine.

       D.      Federal Statutes and Regulations

       In the jurisdictional statement in his amended complaint, Schlosser states that, in addition

to section 1983 and the ADA and Rehabilitation Act, he brings this action pursuant to 18 U.S.C.

§§ 241, 242, 245, and 1791, White Collar Crimes, 42 U.S.C. § 10841, and 15 U.S.C. §§ 4 and

77t(b). In his legal claims, Schlosser recharacterizes his excessive force and retaliation claims,

which were dismissed on initial review, as violations of 18 U.S.C. §§ 241, 242, and 245.

       Violations of Title 18 cannot serve as the basis for a civil cause of action unless the

specific statute includes an express or implied private right of action. Guttilla v. City of New

York, 2015 WL 437405, at *11 (S.D.N.Y. Feb. 3, 2015) (citing Cort v. Ash, 422 U.S. 66, 79

                                                   8
         Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 9 of 14




(1975)). Schlosser generally references white collar crimes but does not identify any particular

statue or indicate that Congress has created a private right of action . This general reference is

insufficient to state a plausible claim for relief. There is no private right of action under sections

241, 242, and 245 of Title 18. See Hill v. Didio, 191 F. App’x 13, 14 (2d Cir. 2006) (summary

order) (no private right of action under 18 U.S.C. §§ 241, 242); Gunter v. Long Island Power

Auth/Keyspan, 2011 WL 1225791, at *11 (E.D.N.Y. Feb. 15, 2011) (no private right of action

under 18 U.S. C. §§ 242, 245), adopted, 2011 WL 1154382 (E.D.N.Y. Mar. 29, 2011). Section

1971 concerns providing or possessing contraband in a federal correctional facility. This section

also does not create a private right of action and, even if it did, would not apply in this case as

Schlosser is held in a state, not a federal, correctional facility. 18 U.S.C. § 1791; Lumumba v.

Marquis, 2013 WL 5429429, at *4 n.4 (D. Vt. Sept. 30, 2013).

       Schlosser cites 42 U.S.C. § 10841 which sets forth rights that should be afforded to

mental health patients. Section 10841 creates no individual federal rights that can be enforced in

a section 1983 action. See Mele v. Hill Health Ctr., 609 F. Supp. 2d 248, 255 (D. Conn. 2009)

(statute neither gives plaintiff a private right of action nor created an enforceable federal right)

(citing cases).

       Schlosser cites two sections of Title 15 of the United States Code. Title 15, section 4, is

the Sherman Antitrust Act, which authorizes the United States Attorney General to institute suit

to enforce or prevent violations of the act. Section 77t(b) authorized the Securities and Exchange

Commission to bring an action to enjoin prohibited activities. Neither statute authorizes an

action by a private person.



                                                  9
        Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 10 of 14




       All claims for violation of 18 U.S.C. §§ 241, 242, 245, and 1791, White Collar Crimes,

42 U.S.C. § 10841, and 15 U.S.C. §§ 4 and 77t(b) are dismissed pursuant to 28 U.S.C. §

1915A(b)(1).

       E.      Deliberate Indifference to Medical Needs

       Schlosser seeks to add a new claim regarding treatment for a groin injury. To

demonstrate the required constitutional deprivation to state a claim for deliberate indifference to

serious medical needs, a pretrial detainee must show that his medical need was “sufficiently

serious.” See Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). This inquiry “requires the court to examine how the

offending conduct is inadequate and what harm, if any, the inadequacy has caused or will likely

cause the prisoner.” Id. A “sufficiently serious” deprivation can exist if the plaintiff suffers

from an urgent medical condition that can cause death, degeneration, or extreme or chronic pain.

See Brock v. Wright, 315 F.3d 158, 162-63 (2d Cir. 2003); Hathaway v. Coughlin, 99 F.3d 550,

553 (2d Cir. 1996). A medical condition may not initially be serious, but may become serious

because it is degenerative and, if left untreated or neglected for a long period of time, will “result

in further significant injury or the unnecessary and wanton infliction of pain.” Harrison v.

Barkley, 219 F.3d 132, 136-37 (2d Cir. 2000). The Second Circuit has identified several factors

that are “highly relevant” to the question of whether a medical condition is sufficiently serious,

including “an injury that a reasonable doctor or patient would find important and worthy of

comment or treatment; the presence of a medical condition that significantly affects an

individual’s daily activities; or the existence of chronic and substantial pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998). Schlosser alleges that the suffered from an

                                                 10
        Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 11 of 14




abscess near his groin. He alleges no further facts regarding the seriousness of the condition.

However, I will assume, for purposes of this order only, that Schlosser had a serious medical

need.

        Under the Fourteenth Amendment, the conduct of the defendant is considered

objectively. “[T]he pretrial detainee must prove that the defendant-official acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed to the pretrial detainee even though the defendant-official knew, or

should have known, that the condition posed an excessive risk to health or safety.” Darnell, 849

F.3d at 35. Negligence is insufficient to satisfy this component. Id. at 36 (detainee must show

that defendant acted recklessly or intentionally, not merely negligently).

        Schlosser names no medical staff as defendants. In addition, he alleges that the condition

was properly treated with antibiotics. Thus, he fails to show that any defendant acted

intentionally or with reckless disregard for his medical need. Schlosser’s deliberate indifference

to medical needs claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1). Schlosser opines that

he might not have contracted the abscess if his cell was cleaner. This statement is pure

conjecture and insufficient to state a plausible claim. See Iqbal, 556 U.S. at 678 (conclusory

allegations are not sufficient to state plausible claim).

        F.     New Defendants

        Finally, Schlosser adds seven new defendants. He adds the State of Connecticut and the

Connecticut Department of Correction as defendants for his ADA and Rehabilitation Act claims.

As these claims have been dismissed, there are no claims against the State and the Department of

Correction. They are dismissed as defendants.

                                                  11
        Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 12 of 14




       The five remaining defendants are supervisor officials. To state a cognizable claim for

supervisor liability, Schlosser must show that:

       “(1) the defendant participated directly in the alleged constitutional violation, (2)
       the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference ... by failing to act on information indicating that
       unconstitutional acts were occurring.”

Shaw v. Prindle, 661 F. App’x 16, 18 (2d Cir. 2016) (quoting Colon v. Coughlin, 58 F.3d 865,

873 (2d Cir. 1995)).

       Schlosser alleges that Quiros, Cepelak, and Santiago failed to supervise staff or correct

deficiencies when they visited the correctional facility and Lamont and Bysewiecz failed to

appoint trustworthy staff who would enforce Directives and ensure that crimes were not

committed on state property. Am. Compl., Doc. No. 16-1, ¶ 47. He also alleges that he tried to

address the cell phone issue with Santiago after he was sentenced and transferred to a different

correctional facility, but Santiago said he did not care. Id. ¶ 48.

       Where the underlying claim has been dismissed, a claim for supervisory liability based on

the same facts is not cognizable. Lawrence v. Evans, 669 F. App’x 27, 28 (2d Cir. 2016);

Raspado v. Carlone, 770 F.3d 97, 127 (2d Cir. 2014) (“Liability cannot be imputed to [the

supervisor] without an underlying constitutional violation.”). All claims for commission of a

crime or failure to follow Department of Correction Directives regarding cell phone use have

been dismissed. As these appear to be the claims directed to Lamont an d Bysewiecz—failure to




                                                  12
        Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 13 of 14




hire staff that will follow directives and prevent commission of crimes—the supervisory liability

claims against them are dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

       Schlosser alleges that Quiros, Cepelak, and Santiago visited the facility but did not

correct the deficiencies. Although general, knowledge of the conditions of confinement can be

inferred from the statement. Thus, the Fourteenth Amendment claim for deliberate indifference

to health and safety will proceed against Quiros, Cepelak, and Santiago for further development

of the record. As this claim concerned Schlosser’s confinement as a pretrial detainee at a

different facility from that where he is now confined, the claim proceeds for damages only. See

Shepherd v. Goord, 662 F.3d 603, 610 (2d Cir. 2011) (“In this circuit, an inmate’s transfer from

a prison facility generally moots claims for declaratory and injunctive relief.”) (citation and

internal quotation marks omitted).

                                           CONCLUSION

       Schlosser’s Motion to Amend [Doc. No. 16] is GRANTED. Schlosser has failed to

correct the deficiencies in his ADA claim and fails to allege facts to support a plausible

Rehabilitation Act claim. Accordingly, the ADA claim is NOT REVIVED, and the

Rehabilitation Act claim is DISMISSED. As these are the only claims asserted against the State

of Connecticut and Connecticut Department of Correction, the Clerk shall terminate them as

defendants. The claims for violation of federal statutes, the claim for deliberate indifference to

medical needs, the conspiracy claims, and the claim for supervisory liability against defendants

Lamont and Bysewiecz are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1).

       The case will proceed only on the Fourteenth Amendment claim for deliberate

indifference to health and safety at New Haven Correctional Center against Walker, Maldonado,

                                                 13
        Case 3:20-cv-00433-WIG Document 36 Filed 12/11/20 Page 14 of 14




Tiriolo, Norfleet, Russell, Quiros, Cepelak, and Santiago in their individual capacities for

damages.

        The Clerk shall contact the Department of Correction Office of Legal Affairs to

ascertain the service or current work address for defendants Quiros, Cepelak, and Santiago, mail

a waiver of service of process request packet containing the Amended Complaint to each

defendant the addresses provided within twenty-one (21) days of this Order, and report to the

court on the status of the waiver requests on the thirty-fifth day after mailing. If any defendant

fails to return the waiver request, the Clerk shall make arrangements for in -person service by the

U.S. Marshals Service on the defendant in his or her individual capacity and the defendant shall

be required to pay the costs of such service in accordance with Federal Rule of Civil Procedure

4(d).

        So ordered.

        Dated at Bridgeport, Connecticut, this 11 th day of December 2020.

                                                     ___/s/_____________________
                                                     William I. Garfinkel
                                                     United States Magistrate Judge




                                                14
